DETAILED ACTION
This office action is in response to Applicant’s communication of 6/30/2020. Claims 1-20 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 9, 10, 11, 13 and 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites the limitation “wherein said paratax is applied” (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 6 depends on claim 2 which depends on claim 1 of which the term “a paratax” does not appear in claim 2 or claim 1.  Examiner suggests amending claim 6 to depend on claim 5.

Claim 9 recites the limitation “wherein said dual preliminary values comprise” (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 9 depends on claim 7 which depends on claim 1 of which the term “dual preliminary values” does not appear in claim 7 or claim 1.  Examiner suggests amending claim 9 to depend on claim 8.

Claim 10 recites the limitation “wherein said OPA is calculate” (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 10 depends on claim 8 which depends on claim 1 of which the term “OPA” does not appear in claim 8 or claim 1.  Examiner suggests amending claim 10 to depend on claim 9.

Claim 13 recites the limitation “wherein said hold is removed” (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 13 depends on claim 11 which depends on claim 9 which further depends on claim 7 and finally claim 1 of which the term “hold” does not appear in claim 11, 9, 7 or 1.  Examiner suggests amending claim 13 to depend on claim 12.

Dependent claims 11 and 15 are rejected by virtue of being dependent on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected for being directed to software per se.
Claim 20 merely recites a computer program product comprising a computer-readable medium having stored computer-readable program code. The computer program product comprising a computer-readable medium having stored computer-readable program code is broadly interpreted to correspond to software components (not tangible hardware components) without showing any ability to realize functionality of the recited elements (i.e. functional descriptive material per se) and therefore is rendered inoperative and hence lacking any utility. There is no hardware structure positively recited in the claim. Hence, the claim is drawn to computer programs per se. A claim to software per se is ineligible subject matter under 35 U.S.C.101 because it doesn’t fall within the statutory categories (see Gottschalk v. Benson, 409 US. at 72, 175 USPQ at 676-77).
	Furthermore, claim 20 recites “a computer program product comprising a computer-readable medium having stored computer-readable program code” (emphasis added). The “a computer readable medium” is broadly interpreted to include an intangible transitory computer-readable medium.  An intangible transitory computer-readable medium is not eligible for patents under 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 19 do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claim 19 is directed to a system, i.e. machines performing the process; Step 1-yes. However claim 20 is directed to a computer program product comprising a computer-readable medium having stored computer-readable program code which is directed to software per se.
Additionally, under step 2A prong 1, the claims recite a series of steps for accounting for and distributing payments which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Calculating and disbursing a payment fee based on account transactions is solving a business problem. 
	The following bolded and italicized limitation steps in claim 1 (claims 19 and 20 being similar), stripped of any additional elements, set forth the abstract idea of accounting for and distributing payments, “providing user accounts to a plurality of users, each one of said user accounts being suitable for storing cryptocurrency tokens, each one of said user accounts initiating with a zero balance of cryptocurrency tokens, providing a genesis account, said genesis account generating a plurality of cryptocurrency tokens, responsive to a balance-changing event in any one of said user accounts, providing a paramining emission, said paramining emission causing a distribution of an amount of cryptocurrency tokens present within said genesis account at a time of said balance-changing event, said distribution comprising paramining amounts per user account, said paramining amounts being calculated individually for each one of said user accounts, each of said paramining amounts being calculated using two multiplied values, said two multiplied values comprising an account balance multiplier and a hierarchy amount multiplier, 20wherein each one of said user accounts receives a paramining amount equal to each one of said user accounts' balances multiplied by said two multiplied values, wherein all paramining amounts combine to equal said generated plurality of cryptocurrency tokens.”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components. That is, other than the nominal recitation of “computer-implemented” (claim 1) and a “processor” with a “memory” (claim 19), there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping.  The “cryptocurrency tokens” are interpreted to be representations of fungible tradable assets and are therefore forms of value. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using a computing device, i.e. a processor with memory suitably programmed to perform the steps of providing, providing, providing, being calculated and receives. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The “generating” of the tokens is recited at a very high level of generality such that it lacks any technical detail.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing device suitably programmed to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, the process steps of claim 1 (claims 19 and 20 being similar) as italicized and bolded above, are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
	Furthermore, the calculation description is a well-understood, routine and conventional computing activity akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); see MPEP 2106.05(d)(II).   
Dependent claims 2-18 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 recites that the amounts distributed are based on a 24 hour period which is narrowing the abstract idea such as setting a business parameter or rule for the algorithm.  Claims 3 and 4 further define the two multipliers, to be used by the abstract idea, as being in a value range.  These are purely abstract intangible definitions describing values to be used in a calculation.  Claim 5 recites a fundamental economic practice such as taxing or applying a fee to an amount.  The recited mathematical calculation is a basic division of amount/values and is an abstract idea itself.  Claim 6 defines the tax as applying to specific accounts above a certain number or value.  The “blockchain height” is defined as an amount of blocks in a blockchain.  There is no technical detail and thus this limitation is interpreted to be a number, applied to the abstract idea, which is also an intangible abstract concept.  Claim 7 recites types of intangible data to be used in the abstract idea.  Claim 8 defines a user’s account as containing two values and further defining a true amount as the smaller of the two values.  This is merely narrowing the abstract idea.  Similarly to claim 8, claim 9 merely provides a definition for values with nothing significantly more.  Claims 10 and 11 provide mathematical equations or formulas directed to the abstract idea and therefore also fall under the abstract idea grouping of Mathematical Concepts.  Claim 12 describes placing a hold on an account based a value, range of the block created, and a block being created.  There is no technical detail as to the creation of the block such that one of ordinary skill in the art at the priority date of the instant application would not interpret this to being the well-known computing function as known in blockchain technology which is insignificant extra-solution activity.  Furthermore, creating and storing information of an account on a blockchain, as claimed, is well-understood, routine and conventional activity in a particular field akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  Claim 13 recites that the hold on the temporary balance, i.e. amount, is removed and the temporary balance is transferred into the user’s account when the user makes an outgoing transaction.  This is a fundamental economic practice.  Claim 14 recites that each account has an amount based on a combination of all accounts and is defined as a hierarchy amount which is a fundamental economic concept.  Claim 15 defines the number of layers of linked accounts as up to 88 which is further defining a value to be used in the abstract idea.  Claim 16 recites that each layer can contain two or more separate accounts which is, again, merely defining a number or value with no technical detail other than the nominal recitation of a computer with a processor and memory in the independent claims.  Claim 17 defines a business rule such as the distribution of the payment does not have a fee associated with it.  Claim 18 defines each account as having only one uplink which provided no technical detail such that the linking of accounts can be done manually via pen and paper.  
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of for accounting for and distributing payments further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. for accounting for and distributing payments) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. for accounting for and distributing payments) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

The closest prior art of record discloses the following:

Bollen et al., US 2021/0158335, discloses “A blockchain tokenization involving minting tokens on one blockchain that are backed by cryptoassets on a different blockchain. A node processor stakes an amount of cryptoassets on a value blockchain by transferring the amount of cryptoassets from a staker address on the value blockchain to an address of a smart contract on the value blockchain. The node processor, responsive to the staking, mints an amount of utility tokens on the utility blockchain. The amount of minted utility tokens are stored on the utility blockchain mapped to the staker address. The amount of minted utility tokens are backed by the amount of staked cryptoassets on the value blockchain at a fixed conversion rate between the amount of cryptoassets staked on the value blockchain and the amount of minted utility tokens on the
utility blockchain.”

Wright et al., EP 3259725 B1, discloses “In particular, it relates to a method of creating, transferring ownership and redeeming tokens which represent assets. The present disclosure has particular application with creating tokens associated with transactions on a peer-to-peer distributed ledger such as, for example, the Bitcoin blockchain The token may be representative
of a contractual right, smart contract or other form of asset.” 

James et al., US 10,540,653, discloses “The present invention generally relates to a method, system
and program product for modifying a supply of stable value digital asset tokens tied to a blockchain.”

Ramadoss et al., US 2020/0042989, discloses “Systems and methods are disclosed to tokenize an asset by: documenting a value for the asset by a promoter of the asset, generating a plurality of cryptocurrency coins/tokens corresponding to the value of the asset; embedding in the cryptocurrency coins/tokens a smart contract one or more investment terms including asset description, payment and timing; obtaining subscriptions and payments for the asset from a crowd; holding subscription payments from the crowd in escrow until a predefined condition is met; and releasing the coins/tokens to the promoter and recording ownership interest
from the crowd.” 

	However, none of the prior art of record, alone or in combination, disclose “responsive to a balance-changing event in any one of said user accounts, providing a paramining emission, said paramining emission causing a distribution of an amount of cryptocurrency tokens present within said genesis account at a time of said balance-changing event, said distribution comprising paramining amounts per user account, said paramining amounts being calculated individually for each one of said user accounts, each of said paramining amounts being calculated using two multiplied values, said two multiplied values comprising an account balance multiplier and a hierarchy amount multiplier, 20wherein each one of said user accounts receives a paramining amount equal to each one of said user accounts' balances multiplied by said two multiplied values, wherein all paramining amounts combine to equal said generated plurality of cryptocurrency tokens.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/7/2022